DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justus (USPN 5661453). 
Regarding claims 1 and 9, Justus discloses a wiring assembly, the wiring assembly comprising: a first wiring harness (figure 1) comprising: a first branch (40) including a first connector (60); and a second branch (38) connected to the first connector, the second branch including a second connector (63). 
The claim language directed to the excavator such as: “coupleable”/”adapted to connect to” a machine connector block affixed to the excavator, are considered to comprise functional limitations.  Functional limitations do not impart any positively claimed structural limitations and therefore are not 
Justus discloses a single generic wiring harness and is lacking a second harness.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of the same wiring harness, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Therefore, the same wiring harness disclosed by Justus figure 1 could merely be duplicated and used for a second wiring harness comprising: a third branch (10) including a third connector (70);
a fourth branch (43) connected to the third connector, the fourth branch including a fourth connector (65); and
a fifth branch (22) connected to the third connector, the fifth branch including a fifth connector (68).
As indicated above the second duplicated wiring harness of Justus does comprise the claimed branches and connectors to meet the structural limitations of the claim. Therefore, the second wiring harness of Justus is considered capable of functioning as claimed to be used on an excavator and coupleable to a machine connector block, a second machine connector, and a tiltrotator.  
 	It is noted that Justus is merely a single example out of a large plurality of generic art that would meet the claimed limitations.  Upon review of applicant’s specification there appears to be no inventive feature associated with a generic wiring harness to overcome other prior art rejections.  Further, for the 

Regarding claims 2 and 3, Justus discloses wherein the second wiring harness further comprises a sixth branch (20) connected to the third connector and including a sixth connector (80), a seventh branch (40) connected to the third connector and including a seventh connector (60) and an eighth branch (38) connected to the third connector and including an eighth connector (63).
As indicated above the second duplicated wiring harness of Justus does comprise the claimed branches and connectors to meet the structural limitations of the claim. Therefore, the second wiring harness of Justus is considered capable of functioning as claimed to be used on an excavator and coupleable to an electronic controller and a quick coupler valve.  

Regarding claims 4-6, Justus discloses wherein the first wiring harness further comprises a ninth branch (10) connected to the first connector and including a ninth connector (70), a tenth branch (22) connected to the first connector and including a tenth connector (68) an eleventh branch (20) connected to the first connector and including an eleventh connector (78).
As indicated above the first wiring harness of Justus does comprise the claimed branches and connectors to meet the structural limitations of the claim. Therefore, the first wiring harness of Justus is considered capable of functioning as claimed to be used on an excavator and coupleable to an electronic machine controller, a steering device of the tiltrotator and a shut off lever.

Regarding claims 7 and 8, Justus discloses a plurality of connectors but is lacking the type of connectors used to include female and male pin connectors. 
Examiner takes official notice that it is old and well known to use either male or female multipole pin connectors on a wiring harness.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used female of male multipole pin connectors for each connector of the wiring harness.  

Claims 1-8 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 2003/0197420) in view of Justus (USPN 5661453).
Regarding claims 1-8 and 21-29, Burton discloses a hydraulic/electric work machine and teaches the use of a machine connector block located between the hydraulic/electric work machine and a machine attachment (Figures 1-3 show an example attachment 20 that comprises an external wiring harness 74 that connects to an internal wiring harness through a connector block portion 76).  
Burton discloses the use of the invention for similar commercial hydraulic electric machine with a variety of attachments (¶0007-¶0009, ¶0016). 
Examiner takes official notice that applicants claimed excavator components such as a tiltrotator, a machine controller, steering device, shut off lever, and other generic controls/components are old and well known in the art.  Further, upon review of applicant’s specification there isn’t any apparent inventive new concepts to what applicants wiring harness is connecting together.  It appears that applicant’s excavator and controls are old and well known in the art.  
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Burton to be used on an excavator for the purpose of providing easy coupling and de-coupling of the work components of the excavator.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the teachings of Burton to build wiring assemblies to use with any old and well known excavator controls and any old and well known attachments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
However, for the sake of argument, as presented above in the rejection of claims 1-9 above, Justus discloses a known wiring assembly that meets the claim limitations.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the wiring assemblies of Justus to connect the old and well know components of an excavator together through a connector block for the purpose of quickly being able to disconnect and reconnect different devices to an excavator and its known controls. 

Response to Arguments
Applicant’s arguments on 2-12-2021 with respect to LaCro have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's further arguments against Justus have been fully considered but they are not persuasive.  As stated in the rejection: “as the wiring harness of Justus does comprise the claimed branches and connectors, it meets the structural limitations of the claim. Therefore, the wiring harness of Justus is considered capable of functioning as claimed to be used on an excavator and coupleable to a machine connector block and machine connector”.  Applicant’s claimed functional limitations in view of the claimed structural limitations are considered extremely broad.  The structural and functional claim limitations lack any specific connector type or structure and any specific connector block and machine connector to render the interpretation unobvious to one of ordinary skill in the art.  As the structural claim limitations are merely drawn to a generic wiring harness and the functional limitations are not limiting the structural limitations in any unobvious manner, the rejection is deemed proper and maintained.  
It is noted that applicant’s positive recitation of a machine connector block is considered to be a part of the wiring assembly and has resulted in a further rejection of the claims in view of Burton.  However, claim 29s rewording with “adapted to connect to” is still considered to impart generic functional limitations to the claim.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671